Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu (Reg. No. 74,809) on March 10, 2022.
The application has been amended as follows:

Amendment to The Specification
Drawing: Fig. 2 is indicated as prior art in the specification. A CORRECTED DRAWINGs (as "replacement sheets) is required to include Fig. 2 be labeled as "Prior Art.
Specification: Amend line 1 of paragraph [0029] to recite “[00029] An embodiment of a method or system for releasing memory,…”.

Amendment to Claim
Claim 1. (Currently amended) A [[method]] system for releasing memory [[allocated by a contiguous memory allocator (CMA), wherein]] comprising:
, wherein one of the plurality of free pages is identified as a to-be-released page; 
a partner system merging the to-be-released page with a free page adjacent to the to-be-released page to form a current memory lock;
a contiguous memory allocator (CMA) receiving a current value of ‘k=1’ of the current memory block; and 
[[the method comprises]] a release module, provided by the CMA, to perform releasing steps of:


outputting the current [[order]] value of k to the CMA;
determining whether there are 2k free pages adjacent to the current memory block; 
releasing the memory segment and then exiting the releasing steps if [[the result]] it is determined [[is]] that there are not 2k free pages adjacent to the current memory block; and
if there are 2k free pages adjacent to the current memory block then performing [[the]] merging steps of:
acquiring the 2k free pages adjacent to the current memory block; 
merging the acquired 2k free pages with the current memory block to form a  memory block; [[and]]
value of k of the formed memory block by 1, where ‘k=k+1’[[.]]; and
the release module returning to perform the releasing steps again.

Claim 2 (Cancelled).

	Claim 3 (Currently amended). The [[method]] system for releasing memory according to claim 1, wherein the releases the memory block 
the memory block composed of a few of the plurality of free pages and the to-be-released page; or the memory block composed of a few of the plurality of free pages

Claim 4 (Currently amended). Change “method” in line 1 to “system”.
Claim 5 (Currently amended). Change “method” in line 1 to “system”.
Claim 6 (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the claim is currently amended to recite “a system releasing memory…” in order to consider all contingent limitations of claim 1 in a system claim (See MPEP 2111.04(II)). The prior art fails to disclose a system comprising physical elements performing the combination of contingent steps as currently claimed. 

All claims that are depending directly or indirectly to claim 1 are also allowable by the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/           Examiner, Art Unit 2139  

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139